Citation Nr: 1122780	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that continued a 30 percent disability rating for PTSD.  In September 2010, the Veteran testified before that Board by video conference from the RO.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran was afforded VA PTSD examinations in March 2007 and August 2009.  At the September 2010 hearing, the Veteran's representative noted that the August 2009 VA examiner did not review the claims file and requested a current VA examination.  In addition, the Veteran testified that his symptoms had worsened since the latest examination and that he has been prescribed a higher dose of his medication.  He further testified that he has more flashbacks and dreams and self-isolates.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not overly remote, as it appears from the Veteran's September 2010 testimony that his condition may have worsened since the date of the latest examination, and a review of the August 2009 examination report indicates that the claims file was unavailable for review, the prudent and thorough course of action is to afford the Veteran a new VA examination to ascertain the current nature and severity of his service-connected PTSD.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in February 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since February 2010.

2.  Schedule a VA examination to determine the current nature and severity of PTSD.  The claims file must be reviewed and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's September 2010 testimony; and March 2007 and August 2009 VA examinations.  All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also distinguish which symptoms are due solely to the Veteran's service-connected PTSD versus symptoms attributable to any nonservice-connected psychiatric disorders.  If such a distinction is not possible, the examiner should so state.  The rationale for the opinion should be provided.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning.  Finally, the examiner should opine as to whether the Veteran's service-connected PTSD has a marked interference with his employability.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

